EXHIBIT 10.1

 

THE ISSUANCE AND SALE OF THE SECURITY REPRESENTED BY THIS PROMISSORY NOTE HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITY MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITY UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
AN OPINION OF COUNSEL, IN A FORM GENERALLY ACCEPTABLE TO THE COMPANY’S LEGAL
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). PURSUANT TO
TREASURY REGULATION §1.1275-3(b)(1), MICHAEL REDARD, A REPRESENTATIVE OF THE
COMPANY HEREOF WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE DATE OF THIS NOTE,
PROMPTLY MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION DESCRIBED IN
TREASURY REGULATION §1.1275-3(b)(1)(i).

 

DEMAND SECURED PROMISSORY NOTE

 

$1,100,000

September 25, 2020

 



New York, New York



 

FOR VALUE RECEIVED, CURE Pharmaceutical Holding Corp., a Delaware corporation
with offices located at 1620 Beacon Place, Oxnard, California 93033 (the
“Maker”), promises to pay to the order of Ionic Ventures, LLC or its assigns
(“Holder”), the principal amount of One Million and One Hundred Thousand Dollars
($1,100,000) (the “Principal”), which includes $1,000,000 in cash borrowed by
the Maker from the Holder on the date hereof and $100,000 of original issue
discount. No additional interest shall accrue hereunder other than Late Charges
(as defined below) upon the failure to pay amounts outstanding hereunder.

 

1. Payment on Demand. The entire unpaid Principal of this demand promissory note
(this “Note”), together with accrued and unpaid Late Charges hereunder, shall be
due and payable at any time, or from time to time, upon a demand made by Holder
for any reason or no reason from and after the earlier to occur of (x) the
initial date after the date hereof of any offering of securities by the Company
with gross proceeds of at least $1,000,000 (the “Next Subsequent Placement”) and
(y) October 31, 2020. All demands for repayment received by the Maker prior to
4:00 P.M. New York city time on a given date shall be paid to the Holder on such
given date. All demands for repayment received by the Maker after 4:00 P.M. New
York city time on a given date shall be paid to the Holder on the immediately
following business day. The Maker will pay to the Holder of this Note on demand
such further amount as shall be sufficient to cover all costs and expenses of
such Holder incurred in the drafting and negotiation of this Note and all costs
and expenses of any enforcement or collection of this Note, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements. Payments
shall be credited first to the accrued Late Charges then due and payable and the
remainder applied to Principal.

 

  1



 



 

2. Prepayment; Mandatory Prepayment. Prepayment of principal, together with
accrued and unpaid Late Charges, may be made at any time without notice, premium
or penalty. With the agreement of Holder, the Principal and accrued and unpaid
Late Charges under this Note may be applied to all, or any part, of the purchase
price of securities to be issued upon the consummation after the date hereof of
an offering of securities by Maker to Holder. So long as any amounts remain
outstanding hereunder, all cash proceeds received by the Maker on or after the
date hereof from the Next Subsequent Placement and, if this Note remains
outstanding thereafter, any other sales of any securities of the Maker (each, a
“Subsequent Offering, and each such cash amount, the “Subsequent Offering
Proceeds” thereof), shall be used to repay this Note (such portion of any given
Subsequent Offering Proceeds required to be mandatorily paid to the Holder
hereunder, each a “Subsequent Offering Payment”). Any Subsequent Offering
Payment received by the Maker prior to 4:00 P.M. New York city time on a given
date shall be paid to the Holder on such given date. Any Subsequent Offering
received by the Maker after 4:00 P.M. New York city time on a given date shall
be paid to the Holder on the immediately following business day. All Subsequent
Offering Payments shall be made in U.S. dollars and immediately available funds
in accordance with the wire transfer instructions of the Holder delivered to the
Maker on or prior to such applicable payment date. The Maker shall deliver
written notice of any transactions with respect to the applicable Subsequent
Offering as soon as commercially practicable following the close of the Nasdaq
Capital Market on such date of determination, but in no event later than 8:00
AM, New York city time, on the calendar day immediately following the date of
such transaction.

 

3. Representations and Warranties of Maker. Maker represents and warrants as
follows as of the date hereof: (a) it is duly organized, validly existing and in
good standing under the laws of its state of Delaware; (b) the execution,
delivery and performance by Maker of this Note are within Maker’s powers, have
been duly authorized by all necessary actions, and do not contravene its
governing agreements, certificates or other organization documents, and do not
contravene any law or any contractual restriction binding on or affecting Maker;
(c) no authorization or approval or other action by, and no notice to or filing
with any governmental authority or regulatory body is required for the due
execution, delivery and performance by Maker of this Note; (d) this Note
constitutes the legal, valid and binding obligation of Maker party thereto,
enforceable against Maker in accordance with its terms, except to the extent
enforceability is limited by bankruptcy, insolvency, fraudulent conveyance,
moratorium and other laws for the protection of creditors generally and by
general equitable principles; and (e) there is no pending or, to Maker’s
knowledge, threatened action or proceeding affecting Maker before any
governmental agency or arbitrator with respect to the transactions contemplated
by this Note or which may materially adversely affect the property, assets or
condition (financial or otherwise) of Maker.

 

4. Late Charges. Any amount of principal or other amounts due under the Loan
Documents which is not paid when due (a “Payment Default”) shall result in a
late charge being incurred and payable by the Maker in an amount equal to
interest on such amount at the rate of fifteen percent (15%) per annum from the
date such amount was due until the same is paid in full (the “Late Charges”).

 

  2



 



 

5. Use of Proceeds. Maker shall immediately on the date hereof pay the proceeds
of this Note to fund the general working capital of Maker and not for any other
purpose.

 

6. Security. The Maker hereby grants and pledges to the Holder a continuing
security interest in the Subsequent Offering Proceeds (if any, including any and
all cash, proceeds, funds, credits, rights and other assets therein or arising
therefrom, from time to time, and any additions, dividends, profits and interest
in the foregoing and any replacements or substitutions therefore (collectively,
the “Collateral”)) to secure prompt repayment of any and all amounts outstanding
hereunder from time to time and to secure prompt performance by the Maker of
each of its covenants and duties under this Note. Such security interest
constitutes a valid, first priority security interest in the Collateral, and
will constitute a valid, first priority security interest in later-acquired
Collateral. Notwithstanding any filings undertaken related to the Holder’s
rights under the Delaware Uniform Commercial Code, the Holder’s lien on the
Collateral shall remain in effect for so long as this Note remains outstanding.

 

7. Disclosure. The Maker shall, on or before 9:30 a.m., New York City time on
September 30, 2020, file a Current Report on Form 8-K describing this Note and
the transactions contemplated hereby in the form required by the Securities
Exchange Act of 1934, as amended, and attaching the form of this Note as an
exhibit to such filing (including all attachments, the “8- K Filing”). From and
after the filing of the 8-K Filing, the Maker shall have disclosed all material,
non-public information (if any) provided up to such time to the Holder by the
Maker or any of its Subsidiaries or any of their respective officers, directors,
employees or agents. In addition, effective upon the filing of the 8-K Filing,
the Maker acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated
hereby or as otherwise disclosed in the 8-K Filing, whether written or oral,
between the Maker, any of its Subsidiaries or any of their respective officers,
directors, affiliates, employees or agents, on the one hand, and any of the
Holder or any of their affiliates, on the other hand, shall terminate. Neither
the Maker, its Subsidiaries nor the Holder shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, the Maker shall be entitled, without the prior approval of
the Holder, to make a press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith or (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Maker in connection with any such press release or other public
disclosure prior to its release). Without the prior written consent of the
Holder (which may be granted or withheld in the Holder’s sole discretion),
except as required by applicable law, the Maker shall not (and shall cause each
of its Subsidiaries and affiliates to not) disclose the name of the Holder in
any filing, announcement, release or otherwise.

 

8. Indemnification. Maker hereby indemnifies and holds harmless Holder, each of
its affiliates and correspondents and each of their respective directors,
officers, employees, agents and advisors (each an “Indemnified Party”) from and
against any and all actions, claims, damages, losses, liabilities, fines,
penalties, costs and expenses of any kind (including, without limitation,
counsel fees and disbursements in connection with any subpoena, investigative,
administrative or judicial proceeding, whether or not the Indemnified Party
shall be designated a party thereto) which may be incurred by the Indemnified
Party or which may be claimed against the Indemnified Party by any person by
reason of or in connection with the execution, delivery or performance of this
Note, or action taken or omitted to be taken by Holder under, this Note. Nothing
in this paragraph is intended to limit Maker’s obligations contained elsewhere
in this Note. Without prejudice to the survival of any other obligation of Maker
hereunder, the indemnities and obligations of Maker contained in this paragraph
shall survive the payment in full of all obligations hereunder.

 

  3



 



 

9. Alternate Payment Upon Extended Payment Default. If a Payment Default
hereunder remains outstanding for a period of forty-eight (48) hours, at any
time thereafter the Holder may, by delivery of a written notice to the Maker
(each, an “Alternate Payment Notice”), require the Maker to redeem all, or any
part, of this Note (as set forth in such Alternate Payment Notice) (such
aggregate portion of this Note to be redeemed, each, an “Alternate Payment
Amount”) at a redemption price equal to 130% of such Alternate Payment Amount as
set forth in such Alternate Payment Notice (each, an “Alternate Payment”). Upon
the consummation of an Alternate Payment, the corresponding Alternate Payment
Amount of this Note shall no longer remain outstanding and shall be deemed
satisfied in full.

 

10. Miscellaneous.

 

(a) All amounts to be paid by hereunder shall be paid when due by wire transfer
in United States dollars and immediately available funds in accordance with the
wire instructions delivered to such party entitled to receive such payment prior
to such date.

 

(b) If any payment on this Note shall become due on a Saturday, Sunday or a bank
or legal holiday, such payment shall be made on the next succeeding business
day.

 

(c) No course of dealing and no delay on the part of the Holder of this Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such Holder’s rights, powers or remedies. No right, power or
remedy conferred by this Note upon the Holder hereof shall be exclusive of any
other right, power or remedy referred to herein or now or hereafter available at
law, in equity, by statute or otherwise.

 

(d) Maker hereby waives presentment, protest and demand, notice of protest,
demand and dishonor and nonpayment of this Note.

 

(e) If Late Charges or other amounts payable under this Note is in excess of the
maximum permitted by law, the Late Charges or other amounts chargeable hereunder
shall be reduced to the maximum amount permitted by law and any excess over the
maximum amount permitted by law shall be credited to the principal balance of
this Note and applied to the same and not to the payment of Late Charges or such
other amounts, as applicable.

 

(f) Maker hereby (i) irrevocably submits to the jurisdiction of any Illinois
State or Federal court sitting in Chicago, Illinois in any action or proceeding
arising out of or relating to this Note, (ii) waive any defense based on
doctrines of venue or forum non conveniens, or similar rules or doctrines and
(iii) irrevocably agree that all claims in respect of such an action or
proceeding may be heard and determined in such Illinois State or Federal court.
This Note shall be governed by, and construed in accordance with, the laws of
the State of Illinois. MAKER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE.

 

  4



 



 

(g) This Note shall be binding upon and inure to the benefit of Maker and Holder
and their respective successors, assigns, heirs and legal representations,
except that Maker may not assign any rights or obligations hereunder without the
prior written consent of Holder. Holder may assign to other affiliated entities
all or a portion of its rights under this Note.

 

(h) Maker acknowledges that the transaction of which this Note is a part is a
commercial transaction and hereby waives its right to any notice and hearing as
may be allowed by any state or federal law with respect to any prejudgment
remedy which any Holder or its successors or assigns may use.

 

(i) Maker hereby agrees to pay on demand all reasonable costs and expenses
(including, without limitation, all reasonable fees, expenses and other client
charges of counsel to Holder) incurred by Holder in connection herewith and with
the enforcement of Holder’s rights, and the collection of all amounts due,
hereunder. The Holder of this Note may proceed to protect and enforce the rights
of such Holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

 

(j) If this Note is lost or destroyed, Maker shall, at Holder’s request, execute
and return to Holder a replacement promissory note identical to this Note. No
replacement of this Note shall result in a novation of Maker’s obligations under
this Note. Maker acknowledges the need to act promptly upon its receipt of the
documentation evidencing any request by Holder that the Note be replaced
pursuant to this paragraph and agrees that Maker will meet the reasonable
deadlines of Holder provided that Maker has received the applicable documents at
least ten (10) business days prior to such deadline. Furthermore, Maker agrees
to reasonably cooperate with Holder to effectuate the obtainment of such title
policy endorsements, or new title evidence and other assurances and documents as
Holder shall reasonably require.

 

  5



 



 

IN WITNESS WHEREOF, this Note has been executed as of the date first written
above.

     

  CURE PHARMACEUTICAL HOLDING CORP.         By: /s/ Michael Redard

 

 

Name: Michael Redard       Title: CFO          



 

Agreed and accepted by:

 

IONIC VENTURES, LLC

 

      By: /s/ Brendan O'Neil

 

Name: Brendan O'Neil     Title: Authorized Signatory  



  

  

6



 

 

 